Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 1 of 35 PageID: 529




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY




 EMERSON REDEVELOPERS URBAN                   Civil Action No. 20-cv-4728-MCA-MAH
 RENEWAL, LLC,

               Plaintiff,                     Returnable: June 7, 2021

          v.                                  ORAL ARGUMENT REQUESTED

 THE BOROUGH OF EMERSON, NEW
 JERSEY, AND DANIELLE DIPAOLA,

               Defendants.




          PLAINTIFF EMERSON REDEVELOPERS URBAN RENEWAL, LLC’S
         MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT DANIELLE
                       DIPAOLA’S MOTION TO DISMISS




                                             SILLS CUMMIS & GROSS P.C.
                                             One Riverfront Plaza
                                             Newark, New Jersey 07102
                                             Tel. (973) 643-7000
                                             Attorneys for Plaintiff Emerson
                                             Redevelopers Urban Renewal, LLC


 Of Counsel and On the Brief:
       Joseph B. Fiorenzo, Esq.
       David W. Phillips, Esq.

 On the Brief:
 Stephen M. Klein, Esq.



 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 2 of 35 PageID: 530




                                                   TABLE OF CONTENTS


 TABLE OF CONTENTS ................................................................................................................ I
 TABLE OF AUTHORITIES ......................................................................................................... ii
 PRELIMINARY STATEMENT ................................................................................................... 1
 STATEMENT OF FACTS ............................................................................................................ 3
           a.         The Nature Of The Project ..................................................................................... 3
           b.         The Low-to-Moderate Income Component Of The Project Constituted A
                      Court-Ordered Obligation Of Emerson, Which Resolved Litigation
                      Against Emerson For Denying Residents Affordable Housing ............................. 4
           c.         Emerson, And Its Newly Elected Mayor DiPaola, Schemed To Defy The
                      Fair-Housing Mandate, And Evade Compliance With The Fair-Share
                      Judgment Against Emerson ................................................................................... 7
 LEGAL ARGUMENT ................................................................................................................. 13
           a.         STANDARDS FOR A MOTION TO DISMISS UNDER R. 12(b)(6) ............... 13
           b.         THE COMPLAINT PROPERLY PLEADS A CLAIM FOR VIOLATION
                      OF THE SUBSTANTIVE DUE PROCESS CLAUSE BASED UPON
                      THE DEFENDANTS’ CONSCIENCE-SHOCKING VIOLATION OF
                      THE COURT-ORDERED PROJECT, IN AN ILLEGAL EFFORT TO
                      DEPRIVE LOW-INCOME AND MINORITY CITIZENS OF
                      AFFORDABLE HOUSING ................................................................................ 14
                      1.         It Is Undisputed On This Motion That Plaintiffs Have a
                                 Fundamental Property Interest in the Project and its Rights Under
                                 the Redevelopment Agreement ................................................................ 15
                      2.         Plaintiff Has Been Arbitrarily Deprived of Its Property Interest
                                 Through Acts That “Shock The Conscience” .......................................... 16
           c.         PLAINTIFF HAS ADEQUATELY PLED AN EQUAL PROTECTION
                      CAUSE OF ACTION FOR HAVING BEEN TREATED DIFFERENTLY
                      FROM THOSE SIMILARLY SITUATED AS A “CLASS OF ONE” ............... 24
           d.         MAYOR DIPAOLA IS LIABLE FOR CAUSING THE BOROUGH TO
                      BREACH ITS CONTRACTS WITH PLAINTIFF ............................................. 30
 CONCLUSION ............................................................................................................................ 30




                                                                   -i-
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 3 of 35 PageID: 531




                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

 Cases

 Adhi Parasakthi Charitable v. Twp. of W. Pikeland,
    721 F.Supp. 2d 261 (E.D.Pa. 2010) .........................................................................................19

 Ashcroft v. Iqbal,
    556 U.S. 662 (2009) ...........................................................................................................13, 14

 Assocs. in Obstetrics & Gynecology v. Upper Merion Twp.,
    270 F. Supp. 2d 633 (E.D. Pa. 2003) .................................................................................19, 20

 B.S. v. Somerset Cnty.,
     704 F.3d 250 (3d Cir. 2013).....................................................................................................17

 Beard v. Borough of Duncansville,
    652 F. Supp. 2d 611 (W.D. Pa. 2009) ......................................................................................17

 Bell Atl. Corp. v. Twombly,
     550 U.S. 544 (2007) ...........................................................................................................13, 14

 Capital Cities Media, Inc. v. Chester,
    797 F.2d 1164 (3d Cir. 1986)...................................................................................................29

 Cordeco Dev. Corp. v. Vasquez,
    539 F.2d 256 (1st Cir. 1976) ....................................................................................................29

 Hayward v. Borough of Sharon Hill,
    2013 U.S. Dist. LEXIS 153355 (E.D.Pa. Oct. 25, 2013) .........................................................21

 Hilton v. City of Wheeling,
     209 F.3d 1005 (7th Cir. 2000) .................................................................................................29

 Indep. Enters. v. Pittsburgh Water & Sewer Auth.,
    103 F.3d 1165 (3d Cir. 1997)...................................................................................................16

 Jannuzzi v. Borough of Edwardsville,
    2009 U.S. Dist. LEXIS 106166 (M.D. Pa. Nov. 13, 2009) .....................................................29

 Leamer v. Fauver,
    288 F.3d 532 (3d Cir. 2002).....................................................................................................17

 M.G. v. Crisfield,
    2009 U.S. Dist. LEXIS 83419 (D.N.J. Sept. 11, 2009) ...........................................................25



                                                                  - ii -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 4 of 35 PageID: 532




 MARJAC, LLC v. Trenk,
   380 Fed. Appx. 142 (3d. Cir. 2010) .........................................................................................20

 MARJAC, Ltd. Liab. Co. v. Trenk,
   380 F. App’x 142 (3d Cir. 2010) .............................................................................................19

 Miller v. City of Philadelphia,
    174 F.3d 368 (3d Cir. 1999).....................................................................................................17

 In re N.J.A.C. 5:96 & 5:97,
     221 N.J. 1 (2015) .......................................................................................................................4

 Neiderhiser v. Berwick,
    840 F.2d 213 (3d Cir. 1988).....................................................................................................21

 Nicholas v. Pa. State Univ.,
    227 F.3d 133 (3d Cir. 2000)...............................................................................................15, 16

 Nicini v. Morra,
    212 F.3d 798 (3d Cir. 2000).....................................................................................................16

 Norwood Easthill Assocs. v. Norwood Easthill Watch,
    222 N.J. Super. 378 (App. Div., 1988) ....................................................................................30

 Perano v. Twp. of Tilden,
    423 F. App’x 234 (3rd Cir., 2011) .....................................................................................26, 28

 Phillips v. Cnty. of Allegheny,
    515 F.3d 224 (3d Cir. 2008)...................................................................................13, 25, 26, 28

 Rittenhouse Entm’t, Inc. v. City of Wilkes-Barre,
     861 F.Supp.2d 470 (M.D. Pa. 2012) ........................................................................................21

 Schuchardt v. President of the United States,
    839 F.3d 336 (3d Cir. 2016).....................................................................................................14

 Southern Burlington County N.A.A.C.P. v. Mount Laurel Township,
    67 N.J. 151 (1975) ...................................................................1, 2, 4, 12, 18, 22, 23, 24, 27, 28

 Thomas v. Coopersmith,
    2012 U.S. Dist. LEXIS 118747 (E.D. Pa. Aug. 20, 2012).................................................28, 29

 Toll Bros., Inc. v. Twp. of Moorestown,
     2011 U.S. Dist. LEXIS 68788 (D. N.J., June 27, 2011) ....................................................25, 26

 Tucker Indus. Liquid Coatings, Inc. v. Borough of E. Berlin,
    656 F. App’x 1 (3d Cir. 2016) .................................................................................................19



                                                                    - iii -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 5 of 35 PageID: 533




 Versaggi v. Twp. of Gloucester,
    2005 U.S. Dist. LEXIS 30241 (D.N.J. Nov. 28, 2005)............................................................29

 Vill. of Arlington Heights v. Metro. Hous. Dev. Corp.,
     429 U.S. 252 (1977) .................................................................................................................15

 Willowbrook v. Olech,
    528 U.S. 562 (2000) .....................................................................................................25, 26, 28

 Woodwind Estates Ltd. v. Gretkowski,
   205 F.3d 118 (3d Cir. 2000).....................................................................................................16

 Statutes

 Fair Housing Act, N.J.S.A. § 52:27D-301, et seq. ...........................................................................4

 Other Authorities

 Fed. R. Civ. P. 9(b) ........................................................................................................................28

 Federal Rule of Civil Procedure 8(a)(2) ..................................................................................13, 14

 Federal Rule of Civil Procedure 12(b)(6) ......................................................................................13




                                                                    - iv -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 6 of 35 PageID: 534




                                    PRELIMINARY STATEMENT

          Forty-five years after the New Jersey Supreme Court’s historical desegregation decision

 in Southern Burlington County N.A.A.C.P. v. Mount Laurel Township, 67 N.J. 151 (1975), the

 Borough of Emerson still has not complied with the Supreme Court’s directive. From 2016

 through 2018, the administration of the Borough set out a course to reverse and remedy the

 Borough’s discriminatory history. As part of that effort, the Borough designated plaintiff as the

 redeveloper of a dilapidated section of downtown, which is to include significant low income

 housing. The Borough entered a settlement with the Fair Share Housing Council, and then

 obtained Conditional Final Judgement of Compliance and Repose on the strength of the

 redeveloper’s agreement and the settlement, thereby granting immunity from developer’s remedy

 lawsuit that would impose a remedy.

          Defendant/movant Danielle DiPaola, a long-time councilwoman and steadfast opponent

 of the progress being made by the Borough,1 did not like what she saw. She ran for Mayor on an

 explicitly anti-development platform, promising to curtail the project, and its fair share housing.

 There can be no disguising her intent – she wants to prevent low income and racially diverse

 citizens from living in the Borough.

          There is also no denying that she has been able to substantially harm the Project. Before

 she was sworn in, the project was proceeding apace. After she was sworn in, following repeated

 statements that she would terminate the Project, nothing has moved forward – permits are

 delayed, frivolous conditions are imposed, requests are ignored – the Borough even refused to

 defend a prerogative writ lawsuit that sought to invalidate the project in toto. In fact, Emerson’s


 1
  According to news reports she voted “no” to every resolution or ordinance necessary to advance the fair share
 housing compliance.




 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 7 of 35 PageID: 535




 resistance to low income housing is so endemic, and its failures and defalcations regarding the

 project so pervasive, that the New Jersey Superior Court took the extraordinary step of

 appointing a special monitor to directly oversee the borough’s actions vis-à-vis the Project.

          Now, she comes before this court, blithely ignoring the illegality of what she has done,

 denying that she should have any liability for the clear and unequivocal civil rights violations she

 has caused. As set forth below, the Complaint states a cause of action for substantive due

 process violations, for Equal Protection violations, and for her inducement of the Borough to

 breach its agreements with Plaintiff.

          Plaintiff states a claim for violation of the substantive due process clause. The Complaint

 pleads a fundamental and protected property interest in a plan for development of property it

 owns, an interest repeatedly recognized by the Third Circuit. So, too, it pleads conscience-

 shocking conduct: Mayor DiPaola’s campaign to use the land-use administrative process as a

 pretext to stop low-income and minority citizens from moving to Plaintiff’s Project and

 obtaining the constitutional-right to fair housing—in violation of the New Jersey Supreme

 Court’s Mount Laurel jurisprudence and a Court-Order directed to Emerson—is just the type of

 abuse of power remedied by a substantive due process claim.

          Plaintiff further states a claim for violation of the equal protection clause.      Unlike

 similarly situated developers who did not propose affordable housing, the Complaint pleads that

 Plaintiff has suffered obstacles and delays concocted by Defendants that served no legitimate

 government interest and are, instead, wholly arbitrary. Defendants’ differential treatment of

 Plaintiff without any valid basis is sufficient to plead a violation.

          Defendant DiPaola’s Motion should be rejected.




                                                  -2-
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 8 of 35 PageID: 536




                                    STATEMENT OF FACTS

 a. The Nature Of The Project
          Emerson Redevelopers Urban Renewal, LLC (“ERUR” or “Plaintiff”) is the designated

 redeveloper and the owner of certain property, and certain development rights, located at Block

 419 on Kinderkamack Road in Emerson, New Jersey, upon which Plaintiff has received approval

 to construct a 147 Unit, four-story mixed use inclusionary development. The planned

 development would add 29 Units of low and moderate-income housing, a critical component in

 satisfying Emerson’s Fair Share Housing obligations (the “Project”).         The Project has an

 estimated cost of approximately $48 million. Pursuant to the Redevelopment Agreement between

 Emerson and Plaintiff, Plaintiff has proceeded forward with the Project by expending substantial

 sums of money in professional, application, and development costs. Emerson and DiPaola

 oppose Mt. Laurel affordable housing in Emerson because it is intended to bring racially diverse

 citizens into Emerson. FAC, ¶ 1.

          Plaintiff’s years of effort at the Project was imperiled when, in January 2019, a new

 administration took control of Emerson’s municipal government led by Defendant/Movant,

 Mayor Danielle DiPaola (“DiPaola”). Following her election, DiPaola embarked upon a course

 of action designed to interfere, impede and ultimately destroy Plaintiff’s ability to complete the

 Project, and in particular the low-income component of the Project. FAC, ¶ 1. Defendant

 Emerson has few minority residents, FAC, ¶ 4, and this course of action is designed to further

 Defendants’ goal of preventing racially diverse minorities from moving into Emerson, which

 Defendants connect to Mt. Laurel low income housing. FAC, ¶ 12. Thus, by 2015, fully 40

 years after the New Jersey Supreme Court had mandated that municipalities cease

 discrimination, Emerson had completely failed to comply. The borough had not taken any steps

 to integrate its town, and provide the mandated Mt. Laurel housing. FAC, ¶ 5.

                                               -3-
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 9 of 35 PageID: 537




 b. The Low-to-Moderate Income Component Of The Project Constituted A Court-
    Ordered Obligation Of Emerson, Which Resolved Litigation Against Emerson For
    Denying Residents Affordable Housing
          Every municipality in New Jersey has an obligation to provide its fair share of lower

 income housing, as first enunciated in Southern Burlington County N.A.A.C.P. v. Mount Laurel

 Township, 67 N.J. 151 (1975). In Mount Laurel I, the New Jersey Supreme Court recognized

 that local municipalities’ land-use policies, which led to the exclusion of low-income residents,

 was inherently driven by racial discrimination. FAC, ¶ 3. The Court observed that the historical

 “exclusionary zoning practices [were] also often motivated by fear of and prejudices against

 other social, economic, and racial groups.” Mount Laurel I, at 736. Thus, following in the

 footsteps of desegregation cases such as Brown v. Board of Education, the Mount Laurel

 Doctrine aimed to correct segregation and discrimination in New Jersey housing. FAC, ¶ 24.

          Resistance was immediate and organized, and recalcitrant municipalities devised many

 methods for avoiding the decision and opening their communities. In Mount Laurel II, the New

 Jersey Supreme Court reiterated its holding and found that there was “widespread non-

 compliance with the constitutional mandate of our original opinion in this case.” The Court

 specifically sought legislative action to implement the constitutional imperative expressed in the

 Mount Laurel Doctrine. Thus, in 1985, New Jersey passed the Fair Housing Act, N.J.S.A. §

 52:27D-301, et seq. FAC, ¶ 26. In 2015, in an effort to address continuing recalcitrance, in In re

 N.J.A.C. 5:96 & 5:97, 221 N.J. 1 (2015), the Court reinstated the ability of developers to sue

 recalcitrant municipalities in Superior Court—but gave the recalcitrant municipalities one last

 chance—a 30 day window to file a declaratory judgment action seeking a judicial determination

 of their fair share. FAC, ¶ 3.

          Emerson is one of those recalcitrant municipalities. For years, it made no efforts to fulfill

 its constitutional duty of providing its fair share of affordable housing in its community. FAC, ¶

                                                  -4-
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 10 of 35 PageID: 538




 28. It filed just such a declaratory judgment action in Superior Court in an action entitled In the

 Matter Of Application of the Borough of Emerson, Bergen County, New Jersey, for a

 Declaratory Judgment, Superior Court of New Jersey, Bergen County, Docket No. BER-L-6300-

 15 (the “Mt. Laurel Litigation”). FAC, ¶ 30.

          To avoid builder’s remedy lawsuits, Emerson convinced the Court that it had accepted in

 good faith a plan realistically calculated to meet its fair share of affordable housing, based

 largely on the planned development by Plaintiff.        It issued a Request for Proposals from

 developers for redevelopment of Block 419, to which Plaintiff responded, and ultimately was

 selected as the Designated Redeveloper. FAC ¶ 32. On June 27, 2016, Plaintiff entered into a

 Redevelopment Agreement with Defendant Emerson, setting forth the terms and conditions

 pursuant to which the Project would be developed on Block 419 by Plaintiff (the

 “Redevelopment Agreement”). Consistent with the Redevelopment Agreement, on December

 20, 2016, Emerson amended its Redevelopment Plan by Ordinance No. 1535-16 (the

 “Redevelopment Plan Ordinance”) to authorize the Project. FAC, ¶¶ 33-34. Among other

 things, the Redevelopment Agreement was intended to articulate Emerson’s obligation of

 “cooperat[ion]” to assist Plaintiff in building the Project, including its fair-housing component,

 thus demonstrating to the Court Emerson’s purported seriousness and good faith in promptly

 satisfying its constitutional obligation. FAC, ¶ 36. To induce the Court to accept its proposal,

 Emerson promulgated its “Third Round Plan,” which expressly admitted the central role the

 Project played in causing Emerson to meet its obligations: “The Block 419 Project is an integral

 component of the Borough’s Fair Share Plan. This project is necessary and useful for the

 construction of 29 low and moderate income family rental housing units in a centrally located

 portion of town, with easy access to both bus and train lines for commuters.” FAC, ¶ 39. Plaintiff



                                                -5-
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 11 of 35 PageID: 539




 was granted Site Plan Approval by the Land Use Board on December 10, 2018. FAC, ¶ 40..

          The Redevelopment Agreement with Plaintiff, which required affordable units at the

 Project, gave Emerson the evidence of an intent to pursue a concrete plan for fair housing

 required to obtain a declaratory judgment, which was entered on January 25, 2019, entitled

 Conditional Final Judgment of Compliance and Repose (the “Fair Share Judgment”). The

 affordable-housing units Plaintiff proposed to build were a critical component to satisfying

 Emerson’s constitutionally-mandated fair share of low and moderate-income housing and

 avoiding builders’ remedy lawsuits. FAC, ¶ 7. Particularly, pursuant to the Fair Share Judgment,

 rigorously reviewed and approved by a Special Master, Emerson was required to have an

 additional 53 low to moderate income units.           Of these, 22 units are to be the low

 income/moderate income units built by Plaintiff in the Project, and another 7 units are to be built

 by Plaintiff at another site to be determined. FAC, ¶ 9. This provided the basis for the Court-

 appointed Special Master, Mary Beth Lonergan, to approve Emerson’s plan based on Plaintiff’s

 Project. On December 14, 2018, the Special Master filed a “Master’s Report For A Mount

 Laurel Compliance Hearing Borough of Emerson, Bergen County, IMO Application of the

 Borough of Emerson, Docket No. BER-L-6300-15,” (the “Special Master’s Report”). FAC, ¶ 37-

 41. The Special Master’s Report observed that the Project included “an affordable set-aside

 requirement of 20%, and a requirement that at least 15% of all units be affordable and provided

 on-site . . . Plaintiff will provide 29 affordable units, including 22 on-site affordable units and

 seven (7) affordable units through an off-site mechanism and/or a PIL as established in Plaintiff’s

 agreement.” It concluded with the recommendation that the Court enter a Conditional Final

 Judgment of Compliance and Repose. FAC, ¶ 42. The Court accepted Emerson’s fair-housing

 plan, based on the report of the Special Master, and on January 25, 2019, a “Conditional Final



                                                -6-
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 12 of 35 PageID: 540




 Judgement of Compliance and Repose” was entered. The Fair Share Judgment incorporated the

 recommendations of the Special Master, and ordered Emerson to proceed forward with

 Plaintiff’s Project which would result in the construction of 29 units of affordable housing,

 comprising 55% of the total affordable housing obligation of Defendant Emerson. FAC, ¶ 44.

          In other words, Emerson represented to the Court it would achieve compliance with its

 constitutional fair-housing obligations through Plaintiff’s project, which was accepted by the

 Court and embodied in an Order. Without Plaintiff’s affordable-housing units, Emerson is in

 violation of both the Fair-Share Judgment and the New Jersey Supreme Court’s fair-housing

 mandate. Emerson did not accede to the construction of affordable housing willingly: it was

 driven to adopt the Redevelopment Agreement with Plaintiff to demonstrate it had a realistic

 plan to satisfy the Court and Special Master, and avoid a glut of lawsuits by developers. FAC, ¶

 38. It is without discretion to modify, restrict, or abandon Plaintiff’s Project.

 c. Emerson, And Its Newly Elected Mayor DiPaola, Schemed To Defy The Fair-Housing
    Mandate, And Evade Compliance With The Fair-Share Judgment Against Emerson
          These carefully orchestrated agreements to comply with Emerson’s constitutional

 obligations, approved by the Court and Special Master, were swept away with the November

 2018 elections. Defendant DiPaola and her slate of candidates ran on a platform of stopping the

 Project, as approved by the Court, Special Master, Plaintiff and Emerson through its previous

 administration. FAC, ¶ 10. Since January, 2019, when Defendant DiPaola and her affiliates took

 control of the levers of power in Emerson, at the direction of Defendant DiPaola, Defendant

 Emerson intentionally obstructed the construction of Plaintiff’s affordable-housing Project,

 through a continuing stream of frivolous roadblocks and impediments to development, aiming to

 delay and harm the Project so as to make it not economically viable. FAC, ¶ 11.

          Defendant DiPaola expressly campaigned for Mayor on a stated platform of obstruction



                                                  -7-
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 13 of 35 PageID: 541




 and interference with Plaintiff’s Project particularly, and, more generally, with affordable

 housing intended to benefit the poor and minorities. FAC, ¶ 10. She called her election “a

 referendum on overdevelopment” in Emerson, with the Project at Block 419 as its centerpiece,

 proclaiming that the “people of Emerson have spoken” on the issue. FAC, ¶ 49. After the

 election Defendant DiPaola called upon town officials to take no further action to fulfill

 Emerson’s obligation under the Fair Share Judgment until January when she would be sworn in

 as Mayor. Id. When she assumed office, she derided Plaintiff’s Project, asking whether it was

 “really what you want to see in the downtown for the next 100 years.” FAC, ¶ 50. She vowed to

 “scale back,” and later, terminate, the Project. FAC, ¶¶ 52-54. Defendant DiPaola was well

 aware that since the Project required below-market affordable housing, it could only be

 economically viable at the size and scope contained in the Fair Share Judgment and understood

 that to “scale back” the Project would render it not economically viable and, thus, kill the

 Project: her stated intention. FAC, ¶ 53.

          Critically, she expressly stated the reason she wanted to kill the project: that low-income

 housing aimed at providing housing for racially diverse families—pursuant to Mt. Laurel’s goal

 of eliminating racial discrimination through inclusionary housing—purportedly had a negative

 effect on business in Emerson. She falsely argued that Emerson had lost “seven of its thriving

 businesses due to redevelopment in the name of affordable housing,” and vowed to stop what

 she claimed were policies unfriendly to businesses. FAC, ¶ 60.

          True to her word, Defendant DiPaola, under color of law using the instruments of the

 government in Emerson, has engaged in a series of actions designed to accomplish her goal of

 terminating the Project and preventing racially diverse minorities from moving into Emerson.

 FAC, ¶ 58. DiPaola orchestrated a scheme to obstruct construction that included the following:



                                                 -8-
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 14 of 35 PageID: 542




              a. Refusal to issue demolition permit. The Defendants arbitrarily refused
                 to issue demolition permits by frivolously taking the position that Plaintiff
                 had to first show full resolution compliance and obtain all outside agency
                 approvals. There existed no legal basis whatsoever for these frivolous
                 demands and they were made solely to interfere with the ability to move
                 forward with construction. Eventually, after considerable delay, and
                 knowing that their position was defenseless, they were forced to relent and
                 issue the demolition permit.

              b. Refusal to issue fence permit. After applications for fence permits were
                 submitted in the form and manner sought by Emerson, and in compliance
                 with the site plan application, at the last minute, Emerson demanded to
                 conduct a new review of the area to be fenced, and withheld approval of
                 the permit. Incredibly, at the same time, Emerson asserted that Plaintiff
                 was not securing the Project sufficiently and that there were squatters in
                 the vacant buildings. These arbitrary actions were a transparent attempt to
                 delay construction, cause economic harm to the Project, which Defendants
                 hoped would make the Project not economically viable.

              c. Demand for inappropriate information from asbestos contractor.
                 When asbestos removal began, the Borough demanded that the asbestos
                 removal contractor file for a Borough permit, as well as provide the names
                 of all their workers and insurance information. These demands were
                 arbitrary, capricious and without any legal basis, and were designed to
                 delay and impede Plaintiff’s ability to move forward with construction.
                 Ultimately, because its demands were frivolous, the improper request was
                 withdrawn, but only after significant harm and damage to the Project.

              d. Denial of permits for utility disconnections. Defendants arbitrarily and
                 capriciously denied Plaintiff’s application for permits by frivolously
                 demanding that Plaintiff obtain documentation from the NJDEP
                 concerning the alleged monitoring wells. Defendants had no right to
                 attempt to impose such precondition and they knew that the monitoring
                 wells had been decommissioned years ago and were no longer in use,
                 despite these demands which caused further delay.

              e. More delay of demolition permits. The Borough still further delayed the
                 demolition permits by insisting that all the demolition permits, for every
                 lot in the Project, had to be completed and submitted at once. This also
                 had no basis in law, or good construction (or demolition) practices, and
                 caused further delay and effort.

              f. Refuse to issue sewer and water cutting and capping permits. The
                 Borough unnecessarily refused to process and issue permits for the cutting
                 and capping of the sewer and water lines until all the demolition was
                 complete for all of the lots. This again caused delay and expense.



                                                 -9-
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 15 of 35 PageID: 543




              g. Signoff by fire and police.          Defendants imposed the frivolous
                 requirement that the Fire and Police officials physically sign an
                 acknowledgement that any concerns of theirs are being addressed despite
                 the fact that there was an approved Site Plan.

              h. Delay in issuance of resolution compliance.             Defendants have
                 frivolously imposed conditions through a “Resolution of Compliance”
                 which have no basis in law, or fact, and which have had the effect of
                 unduly delaying the Project’s construction. After substantial delay, when
                 the Borough Engineer issued a Resolution Compliance letter, it contained
                 myriad demands, contrary to the law and contrary to the approved Site
                 Plan. All of this had the intended effect of causing substantial delay and
                 damage to Plaintiff.

              i. Refusal to execute municipal consent for TWA. Currently, the Borough
                 has refused to issue its consent for the Treatment Works Approval
                 (“TWA”). In fact, the Borough has missed its deadline under law to
                 consent or object to the issuance of the TWA to Redeveloper, so Plaintiff
                 can proceed without the Borough’s consent. However, the Borough’s
                 refusal to act on the request caused additional substantial delay in the
                 Project.

              j. Failure to contest prerogative writ lawsuit. A prerogative writ action
                 was filed challenging the Borough’s December 28, 2018, Resolution
                 memorializing site plan approvals for the Project, as well as the entire
                 Redevelopment Plan put in place in 2006, Hassan v. Borough of Emerson,
                 Superior Court of New Jersey, Bergen County, Docket No. BER-L-
                 002577-19. Although the Complaint was filed well after the 45 day
                 deadline of R. 4:69 to challenge the Resolution, and despite several
                 communications from Redeveloper and its counsel, the Borough failed to
                 answer or otherwise respond to the lawsuit, in an obvious attempt to have
                 a default judgment entered invalidating the Site Plan approval. Defendant
                 Emerson, at the direction of Defendant DiPaola, failed to answer or
                 otherwise respond to the lawsuit, in violation of its duty to cooperate and
                 the covenant of good faith. This jeopardized not just the Project, but
                 Emerson’s fair share housing settlement and the Court’s Judgment of
                 repose and compliance in this action. Redeveloper was forced to intervene
                 in the lawsuit and move for dismissal, which was granted with prejudice.
                 The Defendants never filed an answer to the lawsuit in the hope that it
                 would terminate the Project.

              k. Failure to respond to cease & desist letter. After the Settlement
                 Agreement, the Conditional Final Judgment, and the dismissal of the
                 Hassan prerogative writ suit, counsel for Cork & Keg purported to
                 demand that the Borough “cease and desist” from redeveloping Block 419
                 with the Project, and demanded that the Borough refuse to issue
                 demolition permits. Incredibly, the Borough again made no response to

                                                - 10 -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 16 of 35 PageID: 544




                 this demand, and left it to Plaintiff to respond to counsel.

              l. Failure to proceed with condemnation of Caiqui Zheng. Defendants
                 were informed that Plaintiff was unable to purchase the leasehold interest
                 on the property of Caiqui Zheng and, as a result, condemnation
                 proceedings must be initiated as required by the Settlement Agreement. In
                 an effort to further delay the Project and drive up its costs, Defendants
                 unjustifiably delayed in initiating the condemnation which was necessary
                 for development of the Project.

 FAC, ¶ 55.

          Consistent with the promises made by Defendant DiPaola, when she ran for Mayor, the

 Defendants have engaged in every technique they could muster to interfere with and delay the

 Project in order to stop the construction of affordable housing by driving up the cost of the

 Project to such an extent that the Project is no longer economically viable, thus, effectively

 terminating the Project. FAC, ¶ 56.

          In a demonstration of the willful and intentional obstruction of Plaintiff’s project,

 knowingly in violation of the Court’s Order, Defendant DiPaola, on March 3, 2020, caused a

 Resolution to be adopted authorizing Emerson’s counsel to file a lawsuit against the Plaintiff

 relating to the Project, understanding that this further interfered with Plaintiff’s rights under the

 Redevelopment Agreement to construct affordable housing. In the video of that meeting, it

 shows the Board taking a break to go into closed session to discuss the filing of a lawsuit against

 Plaintiff, and when they returned, the Mayor asked for a motion to authorize the filing of the suit.

 The governing body members, including Defendant DiPaola, are laughing, chortling and tripping

 over each other to be the first to “so move” and “second” before enthusiastically adopting the

 motion. FAC, ¶ 62.

          On March 16, 2021, the Hon. Gregg A. Padovano, J.S.C., Superior Court of New Jersey,

 entered an Order and Opinion appointing a special monitor for Emerson, to oversee its

 compliance with its Mt. Laurel obligations therein, citing Emerson’s delay and failure to comply

                                                 - 11 -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 17 of 35 PageID: 545




 with Court Orders in advancing the Project. FAC, ¶ 64. That delay and failure to comply with

 Court Order is the result of Defendants’ efforts to prevent racial diversity in the borough. FAC,

 ¶ 65.

          DiPaola ran on a platform that the affordable housing project had destroyed seven

 businesses and left others fighting for their lives. FAC, ¶ 66. DiPaola intended to convey by her

 political campaign that the potential of people with diverse racial backgrounds at the Project, as

 envisioned by Mount Laurel’s affordable housing requirement, had already destroyed existing

 businesses and would continue to cause harm; she thereby parroted an unfortunate racially

 discriminatory preconception that permitting minority residents would harm commerce and

 property values. DiPaola’s obstruction of the project is motivated by racial animus in that she

 seeks to stop the relocation of minority residents, FAC, ¶ 67, frustrating the central purpose of

 Mt. Laurel to abate historic racial discrimination in housing through inclusionary, affordable-

 housing mandates.

          Emerson as a whole reflects the racial animosity of DiPaola, and its residents elected her

 on her anti-affordable housing platform for the purposes of delaying or preventing affordable

 housing and diversity of residents. FAC, ¶ 68. Upon information and belief, DiPaola has used

 her position as Mayor to directly intercede in the approvals and permitting process with respect

 to the Project, to impede the Project and slow the reaction of the Borough to the Project,

 including through its “resolution compliance” process. FAC, ¶ 69.

          Mayor DiPaola has made every effort to obstruct Plaintiff’s Project so that affordable

 housing will not be built.

          Additionally, Plaintiff alleged in the FAC:

          By way of example only, there were multiple similarly-situated redevelopers with
          projects in close proximity to Plaintiff’s Property, each with residential,


                                                 - 12 -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 18 of 35 PageID: 546




          commercial, or mixed residential and commercial projects that did not contain on-
          site affordable housing like Plaintiff. Unlike Plaintiffs, these redevelopers were
          not subjected to the frivolous requirements for permits concocted for the first time
          to delay and obstruct Plaintiffs’ Project. They obtained permits and approvals
          from the municipality with none of the roadblocks, impediments, and obstruction
          the municipality imposed against Plaintiff.

          The reason Defendants treated Plaintiff differently than these similarly-situated
          redevelopers is because Defendants sought to obstruct the diverse and inclusive
          housing mandated by Mount Laurel, due to racial animus.

          Separately and independently, Defendants have treated Plaintiff differently from
          other similarly situated developers based upon political animus which is rooted in
          their desire to interfere with their constitutional obligation to provide affordable
          housing.

          As set forth above, and based upon Mayor DiPaola’s public pronouncements and
          statements in the media, the motives causing her to treat the Plaintiff differently
          from those similarly situated derived from her personal animosity to the Project
          and Mt. Laurel housing.

 FAC, ¶¶s 82-86.

                                           LEGAL ARGUMENT
 a.       STANDARDS FOR A MOTION TO DISMISS UNDER R. 12(b)(6)
          The Supreme Court has held that “Federal Rule of Civil Procedure 8(a)(2) requires only

 ‘a short and plain statement of the claim showing that the pleader is entitled to relief,’ in order to

 ‘give the defendant fair notice of what the . . . claim is and the grounds upon which it rests.’”2

 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

 (1957)). The complaint need not include “detailed factual allegations,” and all well-pleaded

 allegations are accepted as true. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (citing Twombly,

 550 U.S. at 555)). A complaint containing well-pleaded facts from which a plausible claim for

 relief can be inferred is not subject to dismissal on a motion under Federal Rule of Civil

 Procedure 12(b)(6). Id. at 678 (“A claim has facial plausibility when the plaintiff pleads factual
 2
   “[T]he Supreme Court’s emphasis on Rule 8’s requirement of a ‘showing’ is new,” but does not impose any
 additional requirements beyond that the pleading contain a “a short and plain statement of the claim and its
 grounds.” Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (citing Twombly, 550 U.S. at 555 n.3).



                                                      - 13 -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 19 of 35 PageID: 547




 content that allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged.” (citing Twombly, 550 U.S. at 570)).          Rule 8(a) does not impose a

 “probability requirement” on the plaintiff, but merely requires that the complaint plead more than

 “a sheer possibility that a defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at

 556).

          The Third Circuit has cautioned that the plausibility standard set forth in Twombly and

 Iqbal “does not impose a heightened pleading requirement, and that Federal Rule of Civil

 Procedure 8(a) continues to require only a ‘showing’ that the pleader is entitled to relief.”

 Schuchardt v. President of the United States, 839 F.3d 336, 347 (3d Cir. 2016) (citing Phillips,

 515 F.3d at 233-34). Indeed, the Twombly Court expressly disavowed a heightened standard that

 would require the pleading of specific facts showing an entitlement to relief. Twombly, 550 U.S.

 at 569-70. “Implicit in the notion that a plaintiff need not plead ‘specific facts’ to survive a

 motion to dismiss is that courts cannot inject evidentiary issues into the plausibility

 determination.” Schuchardt, 839 F.3d at 347 (citing Twombly, 550 U.S. at 556). Permitting a

 court to do so “would confuse the principles applicable to a motion to dismiss with those

 governing a motion for summary judgment.” Id. at 348 (citations omitted).

          Plaintiff’s detailed Complaint more than satisfies these standards for well-pleaded, non-

 conclusory allegations of plausible claims for the relief asserted, and therefore satisfies the

 pleading standards established in Twombly and Iqbal.

 b. THE COMPLAINT PROPERLY PLEADS A CLAIM FOR VIOLATION OF THE
    SUBSTANTIVE DUE PROCESS CLAUSE BASED UPON THE DEFENDANTS’
    CONSCIENCE-SHOCKING VIOLATION OF THE COURT-ORDERED PROJECT,
    IN AN ILLEGAL EFFORT TO DEPRIVE LOW-INCOME AND MINORITY
    CITIZENS OF AFFORDABLE HOUSING
          Mayor DiPaola asserts a single argument for dismissal of the substantive due process

 claim, asserting exclusively that the amendment “fails to support ERUR’s conclusion that the

                                                - 14 -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 20 of 35 PageID: 548




 actions defendants have taken are racially motivated.” DiPaola Br. 9. In so doing, DiPaola

 ignores all of the specific allegations of racial animus added in the Amended Complaint,

 focusing instead on one paragraph, a reference to the Emerson Wikipedia page, and arguing that

 the FAC is dismissible because it references the Wikipedia page as part of an allegation that

 Emerson is a highly segregated community.                DiPaola makes no attempt to refute the

 overwhelming additional allegations in the FAC that her resistance to the Project is bedded in

 racial animosity, and an effort to prevent minorities from moving into her town, the very same

 supplemental factual allegation identified by the Court in its February 23, 2021 opinion and

 remedied by the Amended Complaint. By any reasonable reading of the Complaint—much less

 taking the allegations as true and giving Plaintiff the benefit of all favorable inferences, as

 required—Plaintiff clearly pleads that Defendant DiPaola acted with racial animus, including

 that she explicitly stated her plan to stop the purported ongoing destruction of commerce in

 Emerson “in the name of affordable housing” designed to rectify historical discrimination, which

 she argued had already destroyed seven businesses. To accomplish this racially discriminatory

 goal, Mayor DiPaola used her official position to erect procedural obstacles to Plaintiff’s Court-

 ordered redevelopment project to frustrate those protected classes from moving to Plaintiff’s

 property.    Plaintiff asserts the well-established “[property developer’s] right to be free of

 arbitrary or irrational zoning actions.” Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429

 U.S. 252, 263 (1977).

          1. It Is Undisputed On This Motion That Plaintiffs Have a Fundamental Property
             Interest in the Project and its Rights Under the Redevelopment Agreement
          To state a substantive due process claim, a plaintiff must plead: (1) “the property interest

 being deprived is fundamental under the Constitution”; and (2) that there was an “arbitrary or

 irrational deprivation, regardless of the adequacy of procedures used.” Nicholas v. Pa. State



                                                 - 15 -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 21 of 35 PageID: 549




 Univ., 227 F.3d 133, 142 (3d Cir. 2000). The Third Circuit has found as a matter of law that a

 planned development by a landowner, such as Plaintiff, in connection with “real property

 ownership” is a fundamental interest protected by substantive due process. Nicholas, 227 F.3d at

 141 (“[L]and ownership is a property interest worthy of substantive due process protection”)

 (internal alterations omitted). Similarly, “governmental permission required for some intended

 use of land owned by the plaintiffs implicate[s] the kind of property interest protected by

 substantive due process.” Woodwind Estates Ltd. v. Gretkowski, 205 F.3d 118, 123 (3d Cir.

 2000); Indep. Enters. v. Pittsburgh Water & Sewer Auth., 103 F.3d 1165, 1179 n.12 (3d Cir.

 1997) (“[Z]oning decisions, building permits, or other governmental permission required for

 some intended use of land owned by the plaintiffs, [are] matters which were recognized in

 DeBlasio as implicating the ‘fundamental’ property interest in the ownership of land.”).

          Defendant DiPaola does not assert as a basis for dismissal any failure to plead this

 element, and it thus cannot serve as a basis for dismissal. Under well-settled law, Defendants’

 impairment, obstruction, and delay of Plaintiff’s property interest in constructing the inclusive

 development constitutes a deprivation of a fundamental property interest cognizable under the

 due process clause.

          2. Plaintiff Has Been Arbitrarily Deprived of Its Property Interest Through Acts That
             “Shock The Conscience”
                 i.      Defendants’ Conduct Is Subject to the Highest Level of Scrutiny
          To establish a substantive due process violation, “a plaintiff . . . must demonstrate that the

 official’s conduct ‘shocks the conscience’ in the particular setting in which that conduct

 occurred.” Nicini v. Morra, 212 F.3d 798, 810 (3d Cir. 2000) (emphasis added). The Third

 Circuit has explained that whether conduct shocks the conscience is an adaptive standard, as

 “[t]he exact degree of wrongfulness necessary to reach the ‘conscience-shocking’ level depends

 upon the circumstances of a particular case, because a ‘higher fault standard is proper when a

                                                  - 16 -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 22 of 35 PageID: 550




 government official is acting instantaneously and making pressured decisions without the ability

 to fully consider their risks.’” B.S. v. Somerset Cnty., 704 F.3d 250, 267-68 (3d Cir. 2013)

 (quoting Miller, 174 F.3d at 375-76). The standard has been described as a sliding scale based

 on varying levels of urgency and duty: where the situation is “hyper-pressurized,” the official’s

 conduct will have to rise to a higher level of wrongdoing (i.e., be “more conscience-shocking” or

 approach acting with purpose of causing harm) to impose liability. See, e.g., Leamer v. Fauver,

 288 F.3d 532, 546 (3d Cir. 2002) (noting that a prison medical official’s indifference is

 conscience-shocking in cases of inmate welfare because of protracted timeframe and obligation

 to inmate care); Miller v. City of Philadelphia, 174 F.3d 368, 375-76 (3d Cir. 1999) (noting that

 social worker is operating under less urgency than a prison riot or high-speed chase and so “in

 order for liability to attach, . . . need not have acted with the ‘purpose to cause harm,’ but the

 standard of culpability . . . must exceed both negligence and deliberate indifference, and reach a

 [conscience-shocking] level of gross negligence or arbitrariness.”).

          Defendants’ discriminatory conduct warrants the highest level of scrutiny: they had the

 luxury of an unhurried decision-making process concerning a commercial (and non-life

 threatening) matter. There is no assertion in the FAC that Mayor DiPaola was reacting to an

 emergent development that risked life or property, and her motives and outlook have been

 displayed for the public in the articles quoted in the Complaint. Indeed, she made her outlook –

 and intentions – her campaign platform – stopping the Project and fair share housing in Emerson

 at any cost. As alleged in the FAC, this was not just an unhurried decision, it was an intentional,

 calculated, thought out position, driven by animus toward fair share housing and all that it stands

 for, including racial integration. See Beard v. Borough of Duncansville, 652 F. Supp. 2d 611,

 625 (W.D. Pa. 2009) (holding borough’s action with respect to redevelopment “had the ‘luxury



                                               - 17 -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 23 of 35 PageID: 551




 of proceeding in a deliberate fashion’ and, as such, providing evidence of deliberate indifference

 to the rights of [plaintiff] would be the proper approach to evaluating the ‘shocks the conscience’

 standard.”). Accordingly, context dictates that the decision here was made in a calculated and

 deliberative manner that would more easily “shock the conscience” than under more urgent

 circumstances.

                  ii.    Plaintiff’s Complaint Meets The Conscience-Shocking Standard As
                         Obstructing A Constitutional Right, Invidious Discrimination, Or
                         Corruption
          Mayor DiPaola argues that all of Plaintiff’s allegations of racial bias and motivation are

 conclusions, and that citing and quoting a Wikipedia article (that relies on U.S. census data) is

 fatal to the FAC. Neither could be further from the truth.

          The FAC is replete with specific allegations that Mayor DiPaola’s opposition to the

 Project, and obstruction of the Project, flowed from racial bias, and is intended to prevent

 racially diverse minorities from moving to Emerson (because, as alleged, the Mayor sought to

 frustrate the purpose of Mount Laurel of providing low income housing to minority communities

 to abate historical racial discrimination). By way of one example, DiPaola campaigned against

 Plaintiff’s project, claiming that the focus on affordable housing had purportedly caused the

 destruction of seven Emerson businesses, promising to stop further harm to business allegedly

 brought about by inclusive housing. FAC, ¶ 66.

          Further, Plaintiff alleges in the FAC that Emerson is not racially diverse. That assertion

 is assumed to be true on this motion. The citation to and quote of the Wikipedia article is merely

 support for the assertion – but it needs no factual proof at this stage, as it is assumed to be true on

 this motion.

          In the land-use context, one means for a complaint to state conscience-shocking conduct

 is to allege interference with constitutionally protected rights or class-based discrimination.

                                                 - 18 -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 24 of 35 PageID: 552




 Land-use or property decisions that impact constitutional rights will qualify as “shocking the

 conscience.” See Assocs. in Obstetrics & Gynecology v. Upper Merion Twp., 270 F. Supp. 2d

 633, 655 (E.D. Pa. 2003) (abortion rights). Similarly, land-use decisions which are intended to

 harm a protected class are also conscience-shocking. See MARJAC, Ltd. Liab. Co. v. Trenk, 380

 F. App’x 142, 147-48 (3d Cir. 2010) (“Township Attorney’s selective enforcement of municipal

 zoning laws was motivated by antipathy toward Italians - conduct which may shock the

 conscience - creates a genuine issue of material fact sufficient to survive summary judgment.”);

 Eichenlaub, 385 F.3d at 286 (noting that conscience-shocking conduct includes attempts “to

 interfere with otherwise constitutionally protected activity at the project site, or because of some

 bias against an ethnic group,” or “differences in treatment stem[ming] from racial or other

 invidious forms of discrimination.”); Adhi Parasakthi Charitable v. Twp. of W. Pikeland, 721

 F.Supp. 2d 261 (E.D.Pa. 2010) (if a conditional use permit was denied “due to a bias against

 Hindus…this would constitute conscience shocking behavior.”).

          Notably, Eichenlaub clearly stands for the proposition that land uses that “implicate a

 separately protected constitutional right are analyzed differently than uses that do not implicate a

 separately protected constitutional right.” 385 F.3d at 285. The Third Circuit explained through

 a hypothetical:

          By way of example, a zoning decision that effectively prevented an owner from
          publishing a political newspaper would be analyzed under a framework that took
          into account the fact that such a use was separately protected by the First
          Amendment, while a zoning decision that effectively prevented an owner from
          manufacturing playing cards would be analyzed differently, as there is no separate
          constitutional protection for manufacturing playing cards. Both uses can serve as
          the basis for a substantive due process claim, however, the "shocks the
          conscience" standard will be applied differently to the two, as one involves a
          separately protected constitutional activity and the other does not.

 Tucker Indus. Liquid Coatings, Inc. v. Borough of E. Berlin, 656 F. App'x 1, 6 (3d Cir. 2016).



                                                - 19 -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 25 of 35 PageID: 553




          The analysis concerning impairment of constitutional rights was applied in Assocs. in

 Obstetrics & Gynecology v. Upper Merion Twp., 270 F.Supp.2d 633 (E.D. Pa. 2003), where the

 District Court found that the town’s selective enforcement of zoning laws was solely based on

 the fact that plaintiff was an abortion provider.      There, the Court found that the selective

 enforcing of zoning laws was intended to “eliminate the provision of abortion services in the

 Township” and that such motive does not further a “valid state interest.” Id. at 656. To put

 another way, the court stated that enforcing zoning regulations “with the intent to harm

 Plaintiffs’ business interests and to restrict their practice of lawful medical procedures states a

 claim that shocks the conscience.” Id. (citing County of Sacramento v. Lewis, 523 U.S. 833

 (1998)).

          In MARJAC, LLC v. Trenk, 380 Fed. Appx. 142 (3d. Cir. 2010), the Third Circuit vacated

 the District Court’s judgment dismissing the plaintiff’s substantive due process claim. The

 plaintiff sought to develop a largescale restaurant, nightclub and bar in West Orange, New

 Jersey. By the time construction was 90% complete, the Township issued the first of numerous

 Stop Work Orders, citing variances from the approved plans.           Plaintiffs claimed that the

 Township, particularly the Town Attorney, harbored “personal animus” towards them, and

 antipathy toward their Italian heritage, claiming that the project was underwritten by “Mafia

 Money.” As such, the plaintiffs filed a ten-count complaint in state court alleging violations of

 Section 1983 and state law. The district court dismissed their section 1983 claims, but the Third

 Circuit reversed, holding that plaintiffs “properly allege[d] a violation of substantive due

 process” because of their claim that the Attorney selectively enforced ordinances by motivation

 of his antipathy toward Italians. The court expressly stated that “[d]epending on the gravity,

 context and surrounding circumstances, selective enforcement motivated by ethnic bias may



                                               - 20 -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 26 of 35 PageID: 554




 constitute arbitrary conduct capable of shocking the conscience.” See also Rittenhouse Entm’t,

 Inc. v. City of Wilkes-Barre, 861 F.Supp.2d 470 (M.D. Pa. 2012) (allegation that the defendants

 harassed a business based on the race of its patrons sufficiently alleged conscience-shocking

 behavior); Hayward v. Borough of Sharon Hill, 2013 U.S. Dist. LEXIS 153355 (E.D.Pa. Oct. 25,

 2013) (allegation that the plaintiff was deprived of the use of his property because of his race

 stated substantive due process claim).

          Similarly, in Neiderhiser v. Berwick, 840 F.2d 213 (3d Cir. 1988), the Court of Appeals

 reversed the district court’s dismissal and upheld plaintiff’s section 1983 substantive due process

 claim against the Borough of Berwick. Plaintiff in Berwick leased premises on a property to

 establish a video rental store, that also included the rental of adult videos. Plaintiff’s intended

 use did not fall within those permitted by the area zoning plan. Plaintiff’s application for an

 exemption was denied, despite the property being operated on a commercial basis for the past 30

 years, based on the Board Members’ concerns at the hearing regarding the adult movies. While

 the parties attempted to negotiate a settlement thereafter, the defendant also passed an ordinance

 which prohibited the sale of adult material or the establishment of adult book stores within the

 borough. The Third Circuit, overturning the district court’s dismissal, noted that the defendants’

 denial of plaintiff’s exemption application was based on an “improper reason…which deprived

 [plaintiff] of its right to free expression and due process.”

          Here, the Complaint clearly pleads that Defendants’ course of conduct of delay,

 obstruction, and pretextual denials was motivated by racial animus, and that its goal was to

 frustrate “affordable housing” for “poor and minorit[y]” citizens who would otherwise be able to

 move to Emerson absent Defendants’ wrongful conduct, depriving citizens of a constitutional

 right to fair housing. FAC, ¶ 44. Plaintiff expressly pleads both interference with a protected



                                                 - 21 -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 27 of 35 PageID: 555




 right and class-based discrimination on the basis of race and income, either of which are

 sufficient to state a claim. The Mt. Laurel line of cases from the New Jersey Supreme Court are

 intended to address invidious discrimination in housing in New Jersey, propagated by, and

 continued by, government action. Indeed, Mt. Laurel I, Southern Burlington County N.A.A.C.P.

 v. Mount Laurel Township, 67 N.J. 151 (1975), generally heralded as one of the great civil rights

 decisions,3 was brought by the NAACP of Burlington County, due to the Borough of Mt.

 Laurel’s refusal to permit low income housing that would have permitted minority families to

 live in Mt. Laurel. Forty-five years later, after Mount Laurel II, III and IV have come and gone,

 Emerson has yet to fulfill its obligations to provide fair share housing. As set out in the

 Complaint, Emerson has attempted to appear as though it intended to satisfy these obligations,

 resulting in passage of the December 31, 2018, resolution approving the Project. However,

 Mayor DiPaola was sworn into office 3 days later on a platform of repealing those same

 measures designed to bring Emerson into constitutional compliance.

          Mayor DiPaola ran for office on an “anti-development” platform, purportedly seeking to

 preserve the character of Emerson. She was against the Project as being too big for Emerson,

 and promised to stop the Project. Her code words – “overdevelopment in downtown”, having

 “serious concerns about the direction the town is taking”, wanting development that is

 “friendlier”, and bemoaning the loss of a business “in the name of affordable housing” – clearly

 conveyed her animus to the low income, diverse, inclusionary housing to be built in the Project,

 and the sort of residents that might move into her community from surrounding areas.


 3
   “The New Jersey Supreme Court’s 1983 ruling in the Mount Laurel fair-housing case is rightly regarded as one of
 the most important civil rights decisions of modern times. The ruling, which greatly influenced fair-housing policy
 across the nation, limited the use of exclusionary zoning as a means of preventing the construction of affordable
 housing in wealthy communities.” “The Mount Laurel Doctrine,” New York Times, Editorial page, January 28,
 2013.



                                                       - 22 -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 28 of 35 PageID: 556




          Plaintiff has clearly alleged that DiPaola has been acting with racial animus in furthering

 the disparate treatment of Plaintiff:

          Emerson and DiPaola oppose Mt. Laurel affordable housing in Emerson because
          it may bring racially diverse citizens into Emerson. FAC, ¶ 1.

          Defendant Emerson has few minority residents. FAC, ¶ 4.

          The ultimate goal of this course of action is to prevent racially diverse minorities
          from moving into Emerson, which Defendants connect to Mt. Laurel low income
          housing. FAC, ¶ 12.

          On November 8, 2018, an election occurred which brought a change to
          government in Emerson. Defendant DiPaola, who ran for Mayor was elected
          following a campaign in which her stated purpose was to obstruct and interfere
          with Plaintiff’s development rights and the construction of affordable housing
          intended to primarily benefit the poor and minorities. FAC ¶ 47.

          True to her word, Defendant DiPaola, under color of law using the instruments of
          the government in Emerson, has engaged in a series of actions designed to
          accomplish her goal of terminating the Project and preventing racially diverse
          minorities from moving into Emerson. FAC ¶ 54.

          Mount Laurel states that deprivation of affordable housing is racially discriminatory, and

 therefore municipalities must provide affordable housing to abate the historical discrimination

 against racial minorities. DiPaola ran on a platform that the affordable housing project had

 destroyed seven businesses and left others fighting for their lives. The affordable housing

 Project, of course, would provide for housing for historically discriminated against racial groups

 as required by Mount Laurel.

          DiPaola intended to convey that the potential of people with diverse racial backgrounds

 at the Project, as envisioned by Mount Laurel’s affordable housing requirement, had already

 destroyed existing businesses and would continue to cause harm; she thereby parroted an

 unfortunate racially discriminatory preconception that permitting minority residents would harm

 commerce and property values. DiPaola’s obstruction of the project is motivated by racial

 animus in that she seeks to stop the relocation of minority residents. FAC, ¶¶s 66-67.


                                                 - 23 -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 29 of 35 PageID: 557




          To effectuate this discriminatory intent, as alleged in the Complaint, she “engaged in a

 series of actions designed to accomplish her goal of terminating the Project,” and/or led her town

 in actions designed to accomplish her goal, including:

           Refusal to issue demolition permits;

           Refusal to issue fence permits;

           Harassing an asbestos contractor with improper demands for personal information;

           Delaying utility disconnections

           Delaying the Project by a “resolution compliance” scam;

           Refusal to enter the Treatment Works Approval;

           Failure to contest a prerogative writ lawsuit that would have invalidated the Project,

              which was facially beyond the statute of limitations, and was summarily dismissed

              this basis on motion of the Plaintiff as intervenor;

           Failure to proceed with condemnation of a leasehold necessary for the Project.

          As pled, Mayor DiPaola intended to—and did—prevent the exercise of the constitutional

 rights to low income housing. The FAC alleges she was motivated to do this by racial bias, and

 her perception that low income housing means minority residents in Emerson. It is without

 doubt that this effort to suppress and deny key constitutional rights, and continue Emerson’s

 deep-seated and undeniable discrimination against minorities and low-income citizens, “shocks

 the conscience,” particularly after 45 years of Mt. Laurel litigation and Court Orders directed

 expressly against Emerson to cease this conduct.

 c. PLAINTIFF HAS ADEQUATELY PLED AN EQUAL PROTECTION CAUSE OF
    ACTION FOR HAVING BEEN TREATED DIFFERENTLY FROM THOSE
    SIMILARLY SITUATED AS A “CLASS OF ONE”
          Defendant DiPaola argues that the Amended Complaint purportedly should be dismissed

 because its class-of-one claim pleads as similarly-situated “unnamed others who were allegedly

                                                  - 24 -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 30 of 35 PageID: 558




 treated differently.” DiPaola Br. 11. Defendant misinterprets this Court’s Opinion, where it

 already held that Plaintiff need not “name” the specific individuals to state a claim for equal

 protection: “A plaintiff need not identify ‘specific instances’ of differential treatment at the

 pleading stage, but he must still allege the existence of similarly situated parties who were

 treated differently to ‘nudge his claims across the line from conceivable to plausible.’” Op. 4-5

 (ECF No. 24). Contrary to DiPaola’s assertion, as this Court previously held, Plaintiffs are not

 required to identify with specificity the identity of similarly situated parties at the pleading stage,

 rather it must only allege facts making their existence “plausible.” See also Willowbrook v.

 Olech, 528 U.S. 562 (2000) (holding that alleging treatment “from other similarly situated

 property owners” that was “irrational and arbitrary” was sufficient to state a cause of action

 under the Equal Protection clause); Phillips, 515 F.3d at 244 (“[Supreme Court precedent] does

 not establish a requirement that a plaintiff identify in the complaint specific instances where

 others have been treated differently for the purposes of equal protection”); M.G. v. Crisfield,

 2009 U.S. Dist. LEXIS 83419, at *14 (D.N.J. Sept. 11, 2009) (“The Third Circuit has held that a

 plaintiff is not required to specifically identify the similarly situated persons.”). For example,

 Toll Bros., Inc. v. Twp. of Moorestown, 2011 U.S. Dist. LEXIS 68788 (D. N.J., June 27, 2011),

 is instructive on this motion. There, the Plaintiff alleged:

          Specifically, Toll states that in 2005, "[a]lthough Toll was prohibited from
          moving forward because of alleged water pressure problems . . . , the Township
          continued to approve other applications for water service within the Township,
          which approvals impacted both the available water supply . . . and the sufficiency
          of the water pressure within the Township Water System." (Id. at ¶ 47.) Next, Toll
          documents further treatment in 2007:

                 Despite not providing Toll with its pro rata assessment and
                 allowing Toll to satisfy the terms of the Final Water Condition, the
                 Township continued to approve land use projects and additional
                 connections to the Township Water System without requiring such
                 applicants to await the construction of the Second Interconnection
                 or require such applicants to contribute their respective, pro rata

                                                 - 25 -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 31 of 35 PageID: 559




                 shares . . .

          (Id. at ¶ 55.) Lastly, Toll alleges that Moorestown has the ability to purchase
          water supplies from NJAWC, which would enable the township to increase its
          water supply so that it can service the Mews Property without increasing the
          amount of money owed by Moorestown pursuant to the NJAWC contract. (Id. at ¶
          85.) However, "[d]espite the foregoing and contrary to what it has done for other
          developers and/or water users, the Township has refused to acquire sufficient
          water supplies from NJAWC." (Id. at ¶ 86.)

 Toll Bros., Inc. v. Twp. of Moorestown, 2011 U.S. Dist. LEXIS 68788, *20-21. Tellingly, Toll

 Bros did not name names of specific instances of disparate treatment, and its complaint was

 found to satisfy the standards set by Olech and Phillips.

          In Perano v. Twp. of Tilden, 423 F. App’x 234 (3rd Cir., 2011), relied on by movant, the

 plaintiff alleged only that “he was treated differently from ‘other similarly situated residential

 and commercial developers.’ (App. at 51.)”. 423 F. App’x at 238. The Perano Court held

 merely quoting the legal standard was not sufficient, stating that “Perano must allege facts

 sufficient to make plausible the existence of such similarly situated parties.” It did not, however,

 require the naming of names, as suggested by movant. Moreover, Perano is specifically non-

 precedential, such that Phillips and Olech continue to control.

          In its amendment, Plaintiff asserted specific facts concerning specifically-situated

 comparators, sufficient to make its allegation plausible that Defendants treated Plaintiffs

 differently from others. Plaintiffs pled the location of the comparators, aspects of their projects,

 and the nature of the differential treatment:

          By way of example only, there were multiple similarly-situated redevelopers with
          projects in close proximity to Plaintiff’s Property, each with residential,
          commercial, or mixed residential and commercial projects that did not contain on-
          site affordable housing like Plaintiff. Unlike Plaintiffs, these redevelopers were
          not subjected to the frivolous requirements for permits concocted for the first time
          to delay and obstruct Plaintiffs’ Project. They obtained permits and approvals
          from the municipality with none of the roadblocks, impediments, and obstruction
          the municipality imposed against Plaintiff.


                                                 - 26 -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 32 of 35 PageID: 560




          The reason Defendants treated Plaintiff differently than these similarly-situated
          redevelopers is because Defendants sought to obstruct the diverse and inclusive
          housing mandated by Mount Laurel, due to racial animus.

          Separately and independently, Defendants have treated Plaintiff differently from
          other similarly situated developers based upon political animus which is rooted in
          their desire to interfere with their constitutional obligation to provide affordable
          housing.

          As set forth above, and based upon Mayor DiPaola’s public pronouncements and
          statements in the media, the motives causing her to treat the Plaintiff differently
          from those similarly situated derived from her personal animosity to the Project
          and Mt. Laurel housing.

 FAC, ¶¶s 82-86. Further, Plaintiff has clearly alleged that DiPaola has been acting with racial

 animus in furthering the disparate treatment of Plaintiff:

          Emerson and DiPaola oppose Mt. Laurel affordable housing in Emerson because
          it may bring racially diverse citizens into Emerson. FAC, ¶ 1.

          Defendant Emerson has few minority residents. FAC, ¶ 4.

          The ultimate goal of this course of action is to prevent racially diverse minorities
          from moving into Emerson, which Defendants connect to Mt. Laurel low income
          housing. FAC, ¶ 12.

          On November 8, 2018, an election occurred which brought a change to
          government in Emerson. Defendant DiPaola, who ran for Mayor was elected
          following a campaign in which her stated purpose was to obstruct and interfere
          with Plaintiff’s development rights and the construction of affordable housing
          intended to primarily benefit the poor and minorities. FAC ¶ 47.

          True to her word, Defendant DiPaola, under color of law using the instruments of
          the government in Emerson, has engaged in a series of actions designed to
          accomplish her goal of terminating the Project and preventing racially diverse
          minorities from moving into Emerson. FAC ¶ 54.

          Mount Laurel states that deprivation of affordable housing is racially discriminatory, and

 therefore municipalities must provide affordable housing to abate the historical discrimination

 against racial minorities. DiPaola ran on a platform that the affordable housing project had

 destroyed seven businesses and left others fighting for their lives. The affordable housing

 Project, of course, would provide for housing for historically discriminated against racial groups


                                                 - 27 -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 33 of 35 PageID: 561




 as required by Mount Laurel.

          DiPaola intended to convey that the potential of people with diverse racial backgrounds

 at the Project, as envisioned by Mount Laurel’s affordable housing requirement, had already

 destroyed existing businesses and would continue to cause harm; she thereby parroted an

 unfortunate racially discriminatory preconception that permitting minority residents would harm

 commerce and property values. DiPaola’s obstruction of the project is motivated by racial

 animus in that she seeks to stop the relocation of minority residents. FAC, ¶¶s 66-67. Clearly,

 Plaintiff has satisfied its pleading requirement under Phillips and Olech. Further, the allegations

 are sufficiently robust to be analogous to Toll Brothers, rather than Perano.

          As to the second element, Plaintiff has surpassed the minimum requirement of generally

 alleging intent to treat parties differently. See Fed. R. Civ. P. 9(b) (“Malice, intent, knowledge,

 and other conditions of a person’s mind may be alleged generally.”); Thomas v. Coopersmith,

 2012 U.S. Dist. LEXIS 118747, at *14 (E.D. Pa. Aug. 20, 2012) (finding intent was sufficiently

 pled where the plaintiff alleged that the disparate treatment by police was motivated by their

 friendship with his neighbor (with whom he was in a dispute)).             Plaintiff has met this

 requirement by setting forth detailed allegations of intent in identifying the Mayor’s animus

 toward the Project and fair share housing, which reveal her contemptuous and intentionally

 unfair treatment of Plaintiff that are contrary to the public’s well-documented interest in

 development of inclusive, low income housing.

          As to the third element, Plaintiff has pled a lack of rational basis for the disparate

 treatment. Indeed, the continued resistance to Mt. Laurel fair share housing is not just morally

 and constitutionally repulsive, but has no possible legitimate benefit to the Borough. In fact,

 DiPaola’s resistance and animus has exposed the Borough not just to litigation with Plaintiff, but



                                               - 28 -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 34 of 35 PageID: 562




 to the real possibility that the Superior Court will authorize builder’s remedy lawsuits against

 Emerson to force fair share housing. This is legally sufficient for pleading purposes. See

 Capital Cities Media, Inc. v. Chester, 797 F.2d 1164, 1176 (3d Cir. 1986) (reversing dismissal of

 news agency’s claim that government permitted access to information only “to those favorably

 disposed to it while denying access to those whom it considers unfriendly”); Hilton v. City of

 Wheeling, 209 F.3d 1005, 1008 (7th Cir. 2000) (holding that there is no rational basis for

 differential treatment based on “reasons of a personal nature unrelated to the duties of the

 defendant’s position”). Here, the Mayor’s decision to target Plaintiff and the Project based on

 her animus to development of fair share housing and her racial animus is wholly arbitrary and

 not rationally linked to legitimate governmental objectives. See Versaggi v. Twp. of Gloucester,

 2005 U.S. Dist. LEXIS 30241 (D.N.J. Nov. 28, 2005) (denying motion to dismiss when plaintiff

 alleged different treatment based upon nepotism); Hankin Family P’ship, 2012 U.S. Dist. LEXIS

 1471, at *63 (denying summary judgment where evidence showed plaintiff property owner was

 denied variance because zoning board wanted a golf course at that location); Thomas v.

 Coopersmith, 2012 U.S. Dist. LEXIS 118747, at *14 (difference in treatment due to another’s

 friendly relationship with decision-maker); Jannuzzi v. Borough of Edwardsville, 2009 U.S. Dist.

 LEXIS 106166, at *9 (M.D. Pa. Nov. 13, 2009) (denying a motion to dismiss where the plaintiffs

 alleged they were treated differently because of “personal animus”); see also Cordeco Dev.

 Corp. v. Vasquez, 539 F.2d 256, 260 (1st Cir. 1976) (finding an equal protection violation where

 a plaintiff’s sand extraction permit application was treated differently because “plaintiff’s

 application was opposed by the politically influential Abreu family which owned the five

 adjacent parcels [compared to] [Plaintiff] Cordero’s own lack of political influence.”). In fact, it

 is abjectly unconstitutional. Thus, Plaintiff’s allegations satisfy the notice pleading standard.



                                                 - 29 -
 8086590 v2
Case 2:20-cv-04728-MCA-MAH Document 33 Filed 05/24/21 Page 35 of 35 PageID: 563




          The Mayor’s response is an avoidance of the issue – an assertion that nothing in the FAC

 goes toward intent or irrationality. Clearly, this is not the case. Plaintiff has met is burden in the

 FAC and in opposition to this motion, and this motion should be denied.

 d. MAYOR DIPAOLA IS LIABLE FOR CAUSING THE BOROUGH TO BREACH ITS
    CONTRACTS WITH PLAINTIFF
          “Unquestionably, one who willfully induces or improperly causes a party to a contract to

 break its contract with another party is liable to that other party for damages caused by the

 breach.” Norwood Easthill Assocs. v. Norwood Easthill Watch, 222 N.J. Super. 378 (App. Div.,

 1988). The Complaint clearly and unequivocally alleges that DiPaola caused, induced, even

 affirmatively sought to have the Borough breach its contract with Plaintiff. Thus, she is liable

 for the damages caused by the breach.

                                           CONCLUSION
          As set forth in Plaintiffs’ Complaint and for the foregoing reasons, Defendant Danielle

 DiPaola’s motion to dismiss should be denied in its entirety.



                                                          SILLS CUMMIS & GROSS P.C.

                                                          By: s/ Joseph B. Fiorenzo
                                                              Joseph B. Fiorenzo, Esq.
                                                              David W. Phillips, Esq.
                                                              One Riverfront Plaza
                                                              Newark, New Jersey 07102
                                                              Tel. (973) 643-7000
                                                              Attorneys for Plaintiff Emerson
                                                              Redeveloper Urban Renewal, LLC
 DATED:          May 24, 2021




                                                 - 30 -
 8086590 v2
